DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The reference characters "321" and "312" have both been used to designate “second polymer film”.  It appears ta typographical error.  The correct reference character is “312”. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15  of U.S. Patent No. 10,879,724. 
Claim of App#16/952,935                                            Claim of U.S Patent No.10,879,724
1. A board provided for wireless charging and near field communication, comprising:
 a first polymeric film;
 a soft magnetic layer provided on the first polymeric film; a second polymeric film provided on the soft magnetic layer; and
 a coil unit provided on the second polymeric film, wherein the coil unit includes a first antenna including a plurality of turns and a second antenna including a plurality of turns and provided outside of the first antenna, 
wherein the first polymeric film includes a plurality of holes including a first hole and a second hole and a first extending portion that extends further in a first direction than an outermost side of the soft magnetic layer, wherein the second polymeric film includes a plurality of holes including a third hole and a fourth hole and a second extending portion that extends further in the first direction than the outermost side of the soft magnetic layer, wherein the first hole and the second hole are disposed inside the second antenna, wherein the first hole and the third hole are disposed at positions corresponding to each other, wherein the second hole and the fourth hole are disposed at positions corresponding to each other, and wherein a lead frame is disposed to protrude more outward than an outermost turn of the second antenna.  

2. The board of claim 1, wherein a connected region is formed by the first extending portion and the second extending portion connected to each other, wherein the connected region is spaced apart from the outermost side and is extended further in an outside direction of the outermost side, and wherein the first hole and the second hole are spaced apart from each other.

3. The board of claim 2, wherein the first antenna is disposed between the first hole and the second hole.

4. The board of claim 3, wherein the first antenna includes a wireless charging antenna.

5. The board of claim 4, wherein the first hole and the second hole are disposed outside the first antenna.

6. The board of claim 5, wherein the first hole and the second hole are disposed outside an outermost turn of the first antenna.

7. The board of claim 6, wherein the innermost turn of the first antenna is disposed on a virtual line connecting a center of the first hole and a center of the second hole.

8. The board of claim 4, wherein at least one of the first hole or the second hole is disposed between the outermost turn of the second antenna and an outermost turn of the first antenna.

9. The board of claim 4, wherein a length(I) of at least one of the first extending portion or the second extending portion and a thickness(h) of the soft magnetic layer have a relation of a following equation, wherein A represents a constant of 0.6 to 10: [Equation]

10. The board of claim 1, wherein the soft magnetic layer includes a first soft magnetic layer and a second soft magnetic layer.

11. The board of claim 10, wherein the second soft magnetic layer is disposed on a side of the first soft magnetic layer.

12. The board of claim 10, wherein the second soft magnetic layer is disposed on the first soft magnetic layer.

13. The board of claim 1, wherein the soft magnetic layer includes at least one of Fe, Ni, Co, Mn, Al, Zn, Cu, Ba, Ti, Sn, Sr, P, B, N, C, W, Cr, Bi, Li, Y or Cd.

14. The board of claim 13, wherein at least one of the first polymeric film or the second polymeric film includes at least one of polyethylene, polyacrylic, polyimide, polyamide, or polyurethane.

15. The board of claim 1, wherein at least one of the first hole or the second hole is a hole for alignment upon manufacturing the board.

16. A portable terminal comprising: a board provided for wireless charging and near field communication according to claim 1; and a housing accommodating the board.

1. A board provided for wireless charging and near field communication, comprising:
 a first polymeric film; 
a soft magnetic layer provided on the first polymeric film; a second polymeric film provided on the soft magnetic layer; and
 a coil unit provided on the second polymeric film, wherein the coil unit includes a first antenna including a plurality of turns and a second antenna including a plurality of turns and provided outside of the first antenna, 
wherein the first polymeric film includes a plurality of holes including a first hole and a second hole, and a first extending portion that extends further in a first direction than an outermost side of the soft magnetic layer, wherein the second polymeric film includes a plurality of holes including a third hole and a fourth hole, and a second extending portion that extends further in the first direction than the outermost side of the soft magnetic layer, wherein a connected region is formed by the first extending portion and the second extending portion being connected to each other, 


wherein the connected region is spaced apart from the outermost side and is extended further in an outside direction of the outermost side, and wherein the first hole and the second hole are spaced apart from each other.
2. The board of claim 1, wherein a connected region is formed by the first extending portion and the second extending portion connected to each other, wherein the connected region is spaced apart from the outermost side and is extended further in an outside direction of the outermost side, and wherein the first hole and the second hole are spaced apart from each other.

3. The board of claim 2, wherein the first antenna is disposed between the first hole and the second hole.
4. The board of claim 3, wherein the first hole and the second hole are disposed outside the first antenna.
5. The board of claim 4, wherein the first hole and the second hole are disposed outside an outermost turn of the first antenna.
6. The board of claim 5, wherein an innermost turn of the first antenna is disposed on a virtual line connecting a center of the first hole and a center of the second hole.
7. The board of claim 3, wherein at least one of the first hole or the second hole is disposed between an outermost turn of the second antenna and an outermost turn of the first antenna.
8. The board of claim 3, wherein a length (l) of at least one of the first extending portion or the second extending portion and a thickness (h) of the soft magnetic layer have a relation of a following equation, wherein A represents a constant of 0.6 to 10:
l=A×h   [Equation].
9. The board of claim 8, wherein the soft magnetic layer includes a first soft magnetic layer and a second soft magnetic layer.
10. The board of claim 9, wherein the second soft magnetic layer is disposed on a side of the first soft magnetic layer.
11. The board of claim 9, wherein the second soft magnetic layer is disposed on the first soft magnetic layer.


12. The board of claim 1, the soft magnetic layer includes at least one of Fe, Ni, Co, Mn, Al, Zn, Cu, Ba, Ti, Sn, Sr, P, B, N, C, W, Cr, Bi, Li, Y or Cd.

13. The board of claim 12, wherein at least one of the first polymeric film or the second polymeric film includes at least one of polyethylene, polyacrylic, polyimide, polyamide, or polyurethane.
14. The board of claim 1, wherein at least one of the first hole or the second hole is a hole for alignment upon manufacturing the board.
15. A portable terminal comprising: a board provided for wireless charging and near field communication according to claim 1; and a housing accommodating the board.



           Although the conflicting claims are not identical, they are not patentably distinct from each other because, all the elements are mentioned explicitly or implicitly.
           724’  discloses in claim 2, the fist first antenna is disposed between the first hole and the second hole.  724’ do not disclose explicitly,  wherein the first hole and the second hole are disposed inside the second antenna. 
        However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the position of the holes and the antennas , since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  Noted that the holes are used to align the wireless charging and the communication board and the location of the holes do not change the main operation of the invention, and the structure of 724’ is capable of performing the intended use.
 The remaining elements of Claims 2-16 are meat by Claims 1-15 of '724. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
       Lee et al. (US 2015/0123604) discloses in figures 16-17, a board provided for wireless charging and near field communication comprise 

    PNG
    media_image1.png
    301
    394
    media_image1.png
    Greyscale

               wireless charging and communication board [see figure 16; see above], comprising:
a soft magnetic layer [magnetic layer 10]; a second polymeric film  (6b) arranged on the soft magnetic layer; and a coil [coil 6a; see figure above] pattern arranged on the polymeric material layer [see ¶0156-0166]. Lee also  discloses, wherein the polymeric material layer comprises a first polymeric material layer arranged on one surface of the soft magnetic layer, and a second polymeric material layer arranged on the other surface of the soft magnetic layer [see 0009, 0015, 0148, 10079-0092, 90189]. Lee further  disclose in figure 17, a polymeric material connector intended for connecting the first polymeric material layer and the second polymeric material layer and surrounding the exposed portion of the soft magnetic layer [see0029].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859